EDWARDS, Circuit Judge,
dissenting.
Recognizing the strength of the argument made by the majority of the court, I am nonetheless persuaded that the subsequent adoption by Congress of President Carter’s Plan to Consolidate Federal Equal Employment Opportunity Activities (by Reorganization Plan No. 1 of 1978) and its legislative history tips the balance of this closely disputed issue in the direction of plaintiff-appellant. For example, the Senate Report on the Reorganization Plan said as follows:
The 1972 amendments to the Civil Rights Act of 1964 amended the existing provision in the 1964 law regarding the Attorney General’s authority to bring suits charging a “pattern or practice” of discrimination. That authority, which had been vested exclusively with the Attorney General, was to be shared with the EEOC for 2 years and thereafter transferred (effective March 24, 1974) to the EEOC except where the defendant is a State or Local Government. The Department of Justice was to retain jurisdiction to institute pattern or practice suits under title VII against State and Local Government employers subject to the Civil Rights Act.
However, subsequently the courts held that this residuum to the Justice Department relating to pattern or practice suits is dependent upon referral by the EEOC after that agency completes the same procedures specified by the Civil Rights Act for processing charges of discrimination in the private sector.
See also H.R.Rep. No. 95-1069, 95th Cong., 2d Sess. 8 (1978).
Recognizing also that it is rarely appropriate to rely upon a subsequent Congress to interpret what a preceding Congress has done, particularly when, as here, the Supreme Court by summary affirmance has adopted another view, nonetheless, I am persuaded that the previously disputed issues are directly interpreted by the subsequent history and that the Supreme Court would so find if a full record, including the President’s Reorganization Plan No. 1 of 1978 and its adoption by Congress, were presented.
For these reasons, I respectfully dissent.